DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action of the merits of pending claims 1-20 appears herein.

Response to Arguments
Applicant's arguments filed 01/07/2022, regarding the rejection to claim 15 under U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that neither Nakao not Atwell shows or suggests a cutting wire positioned proximal to the arms to which the wire is coupled. 
Examiner respectfully disagrees. As discussed in the rejections to claims 1, 12, and 15 below, Nakao teaches a single contiguous, electrically conductive wire (Fig. 20, Char. 104, 110, and 149A-B; Page 6, Par. [0091]: Electrically conductive wire (104) is contiguous with push pull wires (110)) comprising a cutting portion (Fig. 20, Char. 104: cutting wire) and a push/pull portion. (Fig. 20, Char. 110 and 149 A-B) At least a portion of the single contiguous electrically conductive wire is positioned proximal to the arms to which the wire is coupled. (Fig. 20: At least a portion of push pull wires (110) is positioned proximal to jaws (142A-B))
Applicant further argues that the combination of Nakao/Atwell would not be operable with the disclosed methods of Nakao and Atwell.
Examiner respectfully disagrees. Applicant has not indicated specifics/examples as to how the combination of Nakao/Atwell would be inoperable with the disclosed methods of 
Applicant’s arguments, see Remarks, filed 01/07/2022, with respect to the rejection(s) of claims 1 and 12 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Atwell (US 2017/0333114 A1) in view of Nakao (US 2006/0064113 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4-6, 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Atwell (US 2017/0333114 A1) in view of Nakao (US 2006/0064113 A1).
Regarding claims 1, 4, 5, 12, and 14, Atwell teaches
a conduit; (Fig. 1-2, Char. 2: elongate shaft)
a plurality of arms rotatably coupled to the conduit, (Fig. 1-2, Char. 4: arms) each of the plurality of arms movable between a collapsed position (Fig. 1) and an expanded (Fig. 2) wherein the plurality of arms extends radially outward from the conduit in the expanded position; (Fig. 2: Arms (4) extend radially outward from elongate shaft (2) when in an expanded position) and 
an electrocautery wire (Fig. 1-2, Char. 9: wire electrode) coupled to and extending between a distal end of the plurality of arms, (Fig. 1-2: wire electrode (9) is coupled to and extending between a distal end of each arm (4)) the electrocautery wire positionable directly adjacent an exterior tissue wall when the plurality of arms is in the expanded position. (Fig. 3: Wire electrode (9) is positioned adjacent an exterior tissue wall while arms (4) are in an expanded position.)
Atwell, as discussed above, does not explicitly teach the electrocautery wire is positionable proximal to the plurality of arms; or a control wire coupled to the plurality of arms and to the conduit, wherein the control wire is operable to move the arms between the collapsed position and the expanded position; wherein the control wire extends through an opening in the conduit, and wherein the control wire is directly coupled to each of the plurality of arms.
Nakao, in a similar field of endeavor, teaches an electrically conductive wire (Fig. 20, Char. 110, 149A-B, and 104; Page 6, Par. [0091]: Electrically conductive wire (104) is contiguous with push pull wires (110)) comprising a portion capable of being energized, (Fig. 20, Char. 104: electrically conductive wire; Page 7, Par. [0093]: at least cutting wire (104) is a “wire element;” Page 4, Par. [0073]: the term “wire element” is used to denote a thin elongate cutting member that functions to ablate organic tissues via in large part by heat generated  by conduction of electrical current.) and a  (Fig. 20, Char. 110, and 149A-B) positionable proximal to a plurality of arms; (Fig. 20, Char. 142A-B: jaws; At least a portion of push pull wires (110) of the electrically conductive wire is positioned proximal to jaws (142A-B)) wherein the push/pull portion acts as a control wire (Fig. 20, Char. 110, and 149A-B) coupled to a plurality of arms (Fig. 20, Char. 142A and 142B) and to a conduit, (Fig. 20, Char. 145: pronged collar, and Page 7, Par. [0091]: shaft (14)) wherein the push/pull portion is operable to move the arms between a collapsed position and an expanded position; (Page 7, Par. [0092]: Pusher wire (110) is then shifted in the distal direction to open jaws (142A and 142B)) wherein the push/pull portion extends through an opening in the conduit, and wherein the push/pull portion is directly coupled to each of the plurality of arms. (Fig. 20: push pull wires (110) travel through pronged collar (145), and is directly coupled to each of the arms (142A and 142B))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Atwell to incorporate the teachings of Nakao, and use the electrically conductive wire (110, 149A-B, and 104) of Nakao to control the movement and position of the plurality of arms using a push/pull portion of the electrically conductive wire coupled to the plurality of arms and to the conduit, wherein at least the push/pull portion of the electrically conductive wire is operable to move the arms between the collapsed position and the expanded position; wherein at least the push/pull portion of the electrically conductive wire extends through an opening in the conduit, and wherein at least the push/pull portion of the electrocautery wire is directly coupled to each of the plurality of arms. Doing so would 
Regarding claim 6, the combination of Atwell/Nakao, as applied to claims 1, 4, 5, 12, and 14 above, teaches each of the plurality of arms (Atwell: Fig. 1 and 2, Char. 4: arms) comprises: a proximal end directly coupled to the conduit; (Atwell: Fig. 1 and 2, Char. 5: proximal end) and a distal end opposite the proximal end, (Atwell: Fig. 1 and 2, Char. 6: distal end) wherein the distal end includes an opening receiving the electrocautery wire. (Atwell: Fig. 2, Char. 18: rotatable mountings)
Regarding claim 9, the combination of Atwell/Nakao, as applied to claims 1, 4, 5, 12, and 14 above, teaches the plurality of arms comprising two arms arranged circumferentially apart from one another by approximately 1800. (Atwell: Fig. 1-2)
Regarding claim 10, the combination of Atwell/Nakao, as applied to claims 1, 4, 5, 12, and 14 above, teaches the electrocautery wire is a single wire extending between each of the plurality of arms to form a substantially triangular outline. (Nakao: Page 6, Par. [0091]: Electrically conductive wire (104) is contiguous with push pull wires (110); Fig 20: the electrically conductive wire formed by at least wire element (104), and wire segments (149A-B) forms a substantially triangular outline – it is implicit that this feature be present in the Atwell/Nakao combination based on the rejection to claims 1, 4, 5, 12, and 14 above.)
Claims 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Atwell (US 2017/0333114 A1), in view of Nakao (US 2006/0064113 A1), as applied to claims 1, 4, 5, 12, and 14 respectively above, and further in view of Kelleher (US 2008/0125797 A1).
Regarding claims 2, 3, and 13, the combination of Atwell/Nakao, as applied to claims 1, 4, 5, 12, and 14 above, does not explicitly teach an electrocautery tip extending from the plurality of arms, the electrocautery tip operable to perforate an interior tissue; wherein the electrocautery tip is integrally coupled with one or more of the plurality of arms.
Kelleher, in a similar field of endeavor, teaches an electrocautery tip extending from a plurality of arms, (Fig. 3E, Char. 90: puncturing tip; Pages 3-4, Par. [0051]: Puncturing element (90) may be comprised of an electrocautery tip) the electrocautery tip operable to perforate an interior tissue; (Page 2, Par. [0015]) wherein the electrocautery tip is integrally coupled with one or more of the plurality of arms. (Fig. 3E, and Pages 3-4, Par. [0051]: puncturing element (90) may be housed inside a lumen formed inside of arm (120))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Atwell/Nakao, as applied to claims 1, 4, 5, 12, and 14 above, to incorporate the teachings of Kelleher, and include an electrocautery tip extending from a plurality of arms, the electrocautery tip operable to perforate an interior tissue; wherein the electrocautery tip is integrally coupled with one or more of the plurality of arms. Doing so would enable the device to create openings in tissue, and allow the device to travel to/within the target treatment area when a natural orifice route is not available, or not a viable option.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Atwell (US 2017/0333114 A1), in view of Nakao (US 2006/0064113 A1), as applied to claims 1, 4, 5, 12, and 14 above, in view of Parihar et al. (hereinafter “Parihar”) (US 8,414,596 B2).
Regarding claim 11, the combination of Atwell/Nakao, as applied to claims 1, 4, 5, 12, and 14 above, does not explicitly teach a cover extending between each of the plurality of arms, the cover operable to capture a targeted section of tissue.
Parihar, in a similar field of endeavor, teaches a cover (Fig. 11-12, Char. 300: tissue retrieval bag) extending between each of a plurality of arms, (Fig. 11-12, Char. 380: arms) the cover operable to capture a targeted section of tissue. (Col. 10, Lines 37-38)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the combination of Atwell/Nakao, as applied to claims 1, 4, 5, 12, and 14 respectively above, to incorporate the teachings of Parihar, and include a cover extending between each of the plurality of arms, the cover operable to capture a targeted section of tissue. Doing so would allow for a user to safely contain and remove a target tissue after resection, as suggested in Parihar. (Col. 11, Lines 38-54)
Claims 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 2006/0064113 A1) in view of Atwell (US 2017/0333114 A1).
Regarding claim 15, Nakao teaches 
A tissue resection device (Page 7, Par. [0092] cutting and cauterizing instrument) comprising: 
a conduit; (Fig. 20, Char. 145: pronged collar, and Page 7, Par. [0091]: shaft (14))
a plurality of arms rotatably coupled to the conduit, (Fig. 20, Char. 142A and 142B) each of the plurality of arms movable between a collapsed position and an expanded position; (Page 7, Par. [0092]: Pusher wire (110) is then shifted in the distal direction to open jaws (142A and 142B)) and 
an conductive cutting wire coupled to the plurality of arms; (Fig. 20, Char. 104, 110, and 149A-B; Page 6, Par. [0091]: Electrically conductive wire (104) is contiguous with push pull wires (110); Page 7, Par. [0093]: at least cutting wire (104) is a “wire element;” Page 4, Par. [0073]: the term “wire element” is used to denote a thin elongate cutting member that functions to ablate organic tissues via in large part by heat generated  by conduction of electrical current.))
extending the plurality of arms radially outward from the conduit to the expanded position, (Page 7, Par. [0092]: Wire (110) is shifted in the distal direction to open jaws (142a) and (142b)) wherein the electrically conductive wire is positioned directly adjacent an exterior of the wall of the organ (Page 7, Par. [0092]: the straightened wire (104) is placed into contact with a target tissue mass) and proximal to the plurality of arms; (Fig. 20, Char. 142A-B: jaws; At least a portion of push pull wires (110) is positioned proximal to jaws (142A-B))

Atwell, in a similar field of endeavor, teaches using an electrocautery wire (Fig. 1-2, Char. 9: wire electrode) coupled to a plurality of arms; (Fig. 1 and 2: wire electrode (9) is coupled to and extending between a distal end of each arm (4)) positioning a tissue resection device within a lumen of an organ; (Fig. 3, and Page 3, Claim 17: introducing an instrument into the bladder of a patient) penetrating a wall of the organ with a tissue resection device; (Fig. 3: wire electrode (9) is penetrating a bladder wall (20)) and retracting the tissue resection device towards the lumen of the organ to resect a targeted section of the wall of the organ. (Fig. 3 and 4, and Page 3, Claim 17: moving the instrument laterally with respect to the tissue so as to resect the tumor and surrounding tissue from the bladder. The surrounding tissue would include at least a portion of the wall of the bladder.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Nakao to incorporate the teachings of Atwell, and configure the conductive cutting wire of Nakao as an electrocautery wire, and include the steps of positioning a tissue resection device within a lumen of an organ, penetrating a wall of the organ with the tissue resection device, and retracting the tissue resection device towards the lumen of the organ to resect a 
Regarding claim 16, the combination of Nakao/Atwell, as applied to claim 15 above, teaches contacting the exterior of the wall of the organ with the electrocautery wire to penetrate the wall of the organ. (Atwell: Fig. 3-4, and Page 2, Par. [0032] – it is implicit that this feature be present in the Nakao/Atwell combination based on the rejection to claim 15 above.)
The combination of Nakao/Atwell, as applied to claim 15 above, does not explicitly teach energizing the electrocautery wire after the electrocautery wire is brought into position directly adjacent the exterior of the wall of the organ.
Atwell further teaches energizing the electrocautery wire after the electrocautery wire is brought into position directly adjacent the exterior of the wall of the organ. (Atwell: Fig. 3-4, and Page 3, Claim 17: the cutting wire is placed in contact with tissue to be resected, and electrosurgical energy is supplied to the cutting wire)

Regarding claim 18, the combination of Nakao/Atwell, as applied to claim 15 above, teaches biasing the plurality of arms between the collapsed and expanded positions using a control wire coupled between the plurality of arms and the conduit. (Nakao: Page 7, Par. [0092]: Pusher wire (110) is then shifted in the distal direction to open jaws (142A and 142B); Fig. 20: push pull wires (110) travel through pronged collar (145), and is directly coupled to each of the arms (142A and 142B))
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 2006/0064113 A1) in view of Atwell (US 2017/0333114 A1), as applied to claim 15 above, and further in view of Kelleher (US 2008/0125797 A1).
Regarding claim 17, the combination of Nakao/Atwell, as applied to claim 15 above, does not explicitly teach providing an electrocautery tip extending from the plurality of arms; and perforating, when the plurality of arms is in the collapsed position, an interior tissue wall of the organ using the electrocautery tip.
 (Fig. 3E, Char. 90: puncturing tip; Pages 3-4, Par. [0051]: Puncturing element (90) may be comprised of an electrocautery tip) and perforating, an interior tissue wall of the organ using the electrocautery tip. (Page 6, Claim 8)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Nakao/Atwell, as applied to claim 15 above, to incorporate the teachings of Kelleher, and include an electrocautery tip extending from a plurality of arms, and to perforate, when the plurality of arms is in the collapsed position, an interior tissue wall of the organ using the electrocautery tip. Perforating the wall of the organ would enable the device to create openings in tissue, and allow the device to travel to/within the target treatment area when a natural orifice route is not available, or not a viable option. 
The combination of Nakao/Atwell/Kelleher, as discussed above, does not explicitly teach perforating the tissue wall of the organ when the plurality of arms is in the collapsed position.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design 
In the instant case, and as per (1), there is always a need to increase precision, and minimize the risk to the patient during medical procedures. As per (2), one of ordinary skill in the art would recognize that the orientation of the plurality of arms while perforating the tissue wall of the organ can only be selected from the following options: (A) when the plurality of arms is in the collapsed position; or (B) when the plurality of arms is in an expanded position. As per (3), one of ordinary skill in the art would recognize that modifying the prior art based on the finite number of predictable solutions outlined herein can be done without changing the principles of operation of the prior art, and without changing the intended purpose of the prior art. As such, one of ordinary skill in the art would have a reasonable expectation of success when modifying the prior art. As per (4), by perforating the tissue wall while the plurality of arms is in the collapsed position, the user would not need to take into account the angle of the plurality of arms with respect to the conduit while making the perforation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of the Nakao/Atwell/Kelleher combination, as discussed above, and to have modified them by .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 2006/0064113 A1) in view of Atwell (US 2017/0333114 A1), as applied to claim 15 above, and further in view of Stevens et al. (hereinafter “Stevens”) (US 6,125,852).
Regarding claim 20, the combination of Nakao/Atwell, as applied to claim 15 above teaches the tissue resection device (Nakao: Fig. 20-23) is introduced to the treatment area via a working channel of an endoscopic clamping device. (Page 7, Par. [0092]: Jaws (142A-B) and wire (104) form an operative tip that is introduced in a collapsed insertion configuration through an endoscope working channel into a patient; The instrument of Fig. 20-23 and the endoscope would form an endoscopic clamping device.)
The combination of Nakao/Atwell, as applied to claim 15 above, does not explicitly teach retracting the tissue resection device into an endoscopic tissue clamping device; and securing a fastener around an opening in the wall of the organ, the opening formed by removal of the targeted section of the wall.
Stevens, in a similar field of endeavor, teaches securing a fastener around an opening in a wall of an organ, (Fig. 5, and Col. 7, Lines 47: Opening is sutured closed) the opening formed by removal of the targeted section of the wall. (Col. 7, Line 34)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of  the opening formed by removal of the targeted section of the wall. Doing so would minimize the risk of complications that would arise from leaving an open incision/wound within a patient after a procedure, and shortening recovery time.
The combination of Nakao/Atwell/Stevens, as discussed above does not explicitly teach retracting the tissue resection device into an endoscopic tissue clamping device.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E). 
In the instant case, and as per (1), there is a need to always minimize the risk to the patient during medical procedures. As per (2), one of ordinary skill in the art would (3), one of ordinary skill in the art would recognize that modifying the prior art based on the finite number of predictable solutions outlined herein can be done without changing the principles of operation of the prior art, and without changing the intended purpose of the prior art. As such, one of ordinary skill in the art would have a reasonable expectation of success when modifying the prior art. As per (4), the tissue resection device (100) travels to the treatment area within the patient via the endoscopic clamping device. (Page 10, Claim 12: the instrument is introduced to a target location within a patient via an endoscope) Retracting the tissue resection device into the endoscopic tissue clamping device would minimize the risk of harm to the patient caused by accidental collisions between tissue and the tissue resection device comprising the electrocautery wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nakao and to have modified them by retracting the tissue resection device into an endoscopic tissue clamping device, as a matter of trying a finite number of predictable solutions, in order to minimize the risk of damaging a patient as the tissue resection device is removed from the patient.

Allowable Subject Matter
Claims 7, 8, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 7 and 19, the prior art of record does not explicitly teach a tissue resection device, comprising: a conduit; a plurality of arms rotatably coupled to the conduit, each of the plurality of arms movable between a collapsed position and an expanded position, wherein the plurality of arms extends radially outward from the conduit in the expanded position; an electrocautery wire coupled to the plurality of arms, the electrocautery wire positionable directly adjacent an exterior tissue wall when the plurality of arms is in the expanded position; and a tissue latching barb extending from the distal end of each of the plurality of arms, wherein the tissue latching barb extends substantially perpendicularly from the distal end of each of the plurality of aims when the plurality of arms is in the expanded position. Additionally, there prior art does not explicitly teach a method of using such a device.
Regarding claim 8, the prior art of record does not explicitly teach a tissue resection device, comprising: a conduit; a plurality of arms rotatably coupled to 0.
Examiner would like to note that Woolfson et al. (hereinafter “Woolfson”) (US 2004/0034380 A1) teaches an aortic valve resection device comprising three arms, wherein each arm comprises a tissue resection wire attached to the distal and proximal end of each arm. (Fig. 23) However, there is currently no motivation to combine Woolfson with the previously cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./             Examiner, Art Unit 3794